Citation Nr: 0029114	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  94- 23 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disorder, currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for a left shoulder 
disorder, currently rated 20 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
left knee shell fragment wound, currently rated 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from December 1966 
to January 1970.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a December 1989 rating decision by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  In July 1997, the Board, while 
entering decisions as to other issues on appeal at that time, 
remanded the issues listed on the first page for additional 
development, which was to include consideration of a separate 
rating for the arthritis and limitation of motion associated 
with the appellant's service-connected residuals of a left 
knee shell fragment wound (SFW) under two recent VA General 
Counsel opinions (VAOPGCPREC 23-96 and VAOPGCPREC 36-97).  A 
January 2000 rating decision assigned a separate 10 percent 
rating based on the arthritis and limitation of motion in the 
appellant's left knee.  Because the appellant has not 
expressed dissatisfaction with the separate 10 percent rating 
assigned for his left knee arthritis and limitation motion, 
there is no issue of an increased rating for that disability 
before the Board at this time.  The requested development 
having been completed by the RO, the appellant's claims of 
entitlement to increased ratings for his right shoulder, left 
shoulder, and left knee disabilities are again before the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  The appellant's right (minor) shoulder disorder is 
manifested by pain, tenderness, and degenerative changes in 
the AC joint, with good range of motion, no dislocation or 
nonunion with loose movement, and no significant functional 
impairment.  
2.  The left (major) shoulder disorder is manifested by a 
prominent distal clavicle, impingement, adhesive capsulitis, 
and limitation of motion to approximately halfway between the 
side and shoulder level.  

3.  Residuals of a left knee SFW are manifested by severe 
instability.  


CONCLUSIONS OF LAW

1.  A rating greater than 10 percent for a right shoulder 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5203 (1999).  

2.  A 30 percent rating is warranted for a left shoulder 
disorder.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Codes 5201, 5203 (1999).  

3.  A rating greater than 30 percent for residuals of a left 
knee SFW is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Code 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased ratings are considered to be 
well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims have been properly developed.  There 
is no indication of any additional pertinent records which 
have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.
Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The appellant asserts that his service-connected right 
shoulder disorder, left shoulder disorder, and residuals of a 
left knee SFW are more severely disabling than currently 
rated and, therefore, each warrants a higher rating.  

At a May 1990 RO hearing, the appellant described the 
symptoms associated with his bilateral shoulder and left knee 
disorders.  He reported that he was receiving cortisone shots 
and taking medication for pain in his left knee and 
shoulders, that he was unable to lift either hand above his 
head, that he experienced back pain due to his shoulders, 
that he was undergoing left knee therapy in a pool, and that 
the walking associated with his last job as a security guard 
had caused left knee pain.  

At an October 1998 hearing before a member of the Board, the 
appellant described his left knee and bilateral shoulder 
disabilities.  He reported that he experienced left knee 
instability with occasional giving way and that he had to hop 
up stairs.  He testified that he experienced severe left 
shoulder pain that prevented him from raising the arm up, and 
the hearing transcript noted that he lifted the left arm to 
25 degrees from his side.  He indicated that he had moderate 
right shoulder pain that did not limit motion, that he was 
satisfied with his right arm movement, and that he had no 
problem with the rating assigned for his right shoulder 
disorder.  

The Board notes that although the appellant has presented 
statements and testimony regarding the severity of his right 
and left shoulder disorders and his residuals of a left knee 
SFW, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the degree of disability 
associated with each of his service-connected disorders.  
Consequently, his testimony and lay statements, while 
credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
otherwise showing the severity of his disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Because the appellant's service-connected right and left 
shoulder disorders and residuals of a left knee SFW involve 
the musculoskeletal system, the Board is required to give 
consideration to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

I.  Right Shoulder Disorder

Service medical records show that the appellant was treated 
in September 1969 for bilateral partial acromioclavicular 
(AC) separations.  Mild AC separations were noted at his 
December 1969 separation examination.  

Following service, the appellant underwent VA orthopedic 
examination in March 1970, which noted a minimal right 
shoulder separation with a displacement of approximately 4 
mm.  Right shoulder range of motion was good, as right arm 
elevation was to 180 degrees, internal rotation was to 45 
degrees, external rotation was to 85 degrees, and elbow 
flexion was from 0 to 135 degrees.  Right shoulder evaluation 
at a March 1971 VA orthopedic examination revealed good 
movement, with some discomfort at the extremes of arm 
movements above the shoulder level, moderate weakness on 
abduction, and mildly weakened adduction.  A January 1985 VA 
orthopedic examination revealed that the right shoulder/upper 
extremity had normal motion, with no limitations other than 
mild weakness on abduction.  Normal right shoulder range of 
motion was noted on June 1987 VA orthopedic examination.  
Right shoulder evaluation on August 1989 VA shoulders 
examination revealed some crepitance, mild subluxation, 
normal range of motion, no atrophy, and intact sensory and 
motor systems.  Right shoulder findings on October 1993 VA 
examination included AC joint tenderness, crepitance, distal 
clavicle prominence, 120 degrees of flexion, 40 degrees of 
extension, and 110 degrees of abduction.  The diagnosis was 
right shoulder degenerative joint disease with current 
evidence of subacromial impingement.  
On the most recent VA right shoulder examination in November 
1999, the appellant complained of occasional right shoulder 
pain.  The shoulder was positive for distal deformity and 
tenderness.  Right shoulder range of motion testing revealed 
that abduction and forward flexion were each to 180 degrees, 
and that both internal and external rotation were to 80 
degrees.  A right shoulder X-ray revealed degenerative 
changes involving the AC joint, with no fracture or 
dislocation.  The examiner stated that there were no 
objective findings pertaining to the right shoulder.  

Under Code 5203, when shoulder impairment of the clavicle or 
scapula is manifested by dislocation or nonunion with loose 
movement, a 20 percent rating is assigned.  For nonunion of 
the clavicle or scapula without loose movement, or for 
malunion of the clavicle or scapula, a 10 percent rating is 
assigned.  Otherwise, the disability is rated on impairment 
of function of a contiguous joint.  38 C.F.R. § 4.71a, Code 
5203.  As the evidence pertaining to the appellant's right 
shoulder disorder does not demonstrate that the disability 
involves either dislocation or nonunion with loose movement, 
the Board does not find that a rating in excess of 10 percent 
is warranted under Code 5203.  

The Board has considered whether a higher rating may be 
assigned for the appellant's right shoulder disorder on the 
basis of limitation of motion involving the nondominant right 
arm.  When limitation of motion of an arm is at shoulder 
level, a 20 percent rating is assigned.  If limitation of 
motion of the major arm is midway between the side and 
shoulder level, a 30 percent rating is assigned, whereas a 
20 percent rating is assigned for such limitation of motion 
involving the minor arm.  For limitation of motion of the 
major and minor arms to 25 degrees from the side, ratings of 
40 and 30 percent, respectively, are assigned.  38 C.F.R. 
§ 4.71a, Code 5201.  [The Board notes that normal motion for 
a shoulder includes forward flexion to 180 degrees, abduction 
to 180 degrees, and external and internal rotation to 90 
degrees each.  38 C.F.R. § 4.71a, Plate I.]  As the most 
recent range of motion testing for the appellant's right 
shoulder showed abduction of 180 degrees, forward flexion of 
180 degrees, and internal and external rotation of 80 degrees 
each, the Board concludes that a rating greater than 10 
percent is not warranted for the right shoulder disorder on 
the basis of limitation of motion.  While the appellant 
complains of pain and weakness in his right shoulder, the 
evidence shows that right shoulder range of motion is good.  
The Board also notes that he stated at his October 1998 
Travel Board hearing that he was satisfied with his right 
shoulder movement and had no problem with his right shoulder 
rating.  Hence, the Board does not find that a higher 
disability rating is warranted for the appellant's right 
shoulder disorder on the basis of functional impairment.  

II.  Left Shoulder Disorder

Service medical records reveal that the appellant received 
treatment for a partial left shoulder AC separation in 
September 1969.  The December 1969 separation examination 
noted an elevated distal clavicle secondary to an AC 
separation.  

The March 1970 VA examination noted that the appellant was 
left-handed, that there was distinct evidence of a left 
shoulder AC separation with drooping of the acromion process 
below the tip of the left clavicle, and that there was good 
left shoulder range of motion, with elevation to 180 degrees, 
internal rotation to 45 degrees, external rotation to 85 
degrees, and elbow flexion from 0 to 135 degrees.  He 
subsequently underwent VA left shoulder surgery in April 1970 
for excision of the distal portion of the left clavicle to 
relieve pain.  At discharge, left shoulder extension and 
flexion were full while abduction was to approximately 120 
degrees.  At the March 1971 VA examination, the appellant 
complained of constant, unremitting pain in the left AC 
region since the April 1970 surgery, and left shoulder 
evaluation revealed good movement with some discomfort noted 
at the extremes, almost normal internal and external 
rotation, considerable weakness on abduction, and mildly 
weakened adduction.  He complained of muscle spasms in the 
left shoulder and paracervical areas at a February 1983 VA 
examination, but was in no acute distress and had normal left 
shoulder range of motion.  A February 1983 left shoulder X-
ray showed marked AC separation.  The January 1985 VA 
examination report noted normal left shoulder and upper 
extremity motion without limitation, pain at the extremes of 
left arm motion above the shoulder with unrestricted but 
painful passive motion, and moderate left shoulder weakness 
on abduction.  On June 1987 VA examination, there was pain 
with left arm motion above the shoulder level, and a 
prominent, somewhat tender, healed surgical scar over the 
left AC joint.  A July 1989 VA left shoulder X-ray showed an 
old nonunion or fibrous union involving the distal third of 
the clavicle.  Left shoulder evaluation at the August 1989 VA 
examination revealed the prominent, somewhat tender, healed 
surgical scar over the AC joint, left shoulder drooping due 
to an overriding of the distal portion of the clavicle, no 
muscle atrophy, and intact sensory and motor systems.  A 15 
degree restriction of left shoulder abduction and forward 
elevation was noted on VA examinations in March 1971, January 
1985, June 1987, and August 1989.  Left shoulder findings on 
October 1993 VA examination included AC joint tenderness, 
crepitance, pain on external rotation, severe distal clavicle 
prominence that was freely mobile, 100 degrees of flexion, 
and 40 degrees of extension.   The diagnosis was evidence of 
impingement and adhesive capsulitis.  

Left shoulder examination was most recently performed by VA 
in November 1999, at which time the appellant complained of 
left shoulder pain and limitation of motion.  Left shoulder 
range of motion testing revealed abduction to 50 degrees, 
forward flexion to 60 degrees, external rotation to 60 
degrees, and internal rotation to 75 degrees.  A left 
shoulder X-ray revealed resection of the distal part of the 
clavicle, with no fracture or dislocation.  The diagnosis was 
status post distal clavicle resection with residual bone 
fragments or osteophyte left shoulder and residual limited 
range of motion, and probable adhesive capsulitis.  

The appellant is currently in receipt of the highest 
schedular rating under Code 5203 for his left shoulder 
disability.  The Board has considered whether the left 
shoulder disorder presents such an exceptional or unusual 
disability picture so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Inasmuch as the evidence does not suggest that the left 
shoulder disorder has required frequent periods of 
hospitalization or presented marked interference with 
employment, the Board does not find that the disorder 
presents such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards and warrant referral for consideration of 
assignment of an extraschedular rating.  
The Board must also consider whether the left shoulder 
disorder may be assigned a higher rating under any other 
Code.  As noted above, when range of motion of the major arm 
is limited to only 25 degrees from the side, a 40 percent 
rating is assigned under Code 5201, while a 30 percent rating 
is assigned if such motion is limited to midway between the 
side and shoulder level.  Because the November 1999 VA 
examination revealed that left arm abduction was only to 
50 degrees, which is approximately midway between the side 
and shoulder level, the Board finds that a 30 percent rating 
is warranted for the appellant's left shoulder disorder based 
on the degree of limitation of left arm motion.  The clinical 
findings do not show left arm motion limited to only 25 
degrees from the side, so as to warrant a still higher rating 
based on limitation of motion.  Since pain and weakness are 
the factors that limit the left shoulder motion, they are 
accounted for in the 30 percent rating under Code 5201.  
Hence, the Board finds that a higher rating based on 
functional impairment is also not warranted.  

III.  Residuals of a Left Knee SFW

Service medical records show that the appellant sustained a 
left knee contusion in October 1968 when he fell while 
running.  He was seen in May 1969 after hurting his left knee 
one week before.  Examination revealed cartilage tenderness, 
cruciate ligament weakness, compromised stability, and good 
range of motion.  He gave a history of SFWs to the knee in 
1967 and 1968.  On December 1969 separation examination, the 
left knee was unstable, with a positive drawer sign.  There 
was a scar on the knee.  

Evaluation of the left knee on March 1970 VA examination 
revealed: flexion was from 0 to 135 degrees; no 
patellofemoral crepitation; intact medial collateral, lateral 
collateral, and anterior cruciate ligaments; no fluid; and no 
thickening induration. March 1971 VA orthopedic examination 
revealed normal range of motion without restrictions, slight 
hyperextension, no collateral ligament laxity, and a little 
quadriceps weakness.  The diagnosis was residuals of a left 
patellar region gunshot wound, with ligamentous laxity.  
Evaluation of the left knee on January 1985 VA examination 
revealed full extension with about 15 degrees hyperextension, 
normal flexion with some discomfort at the extreme, some 
cruciate ligament laxity, but not involving the collateral 
ligaments, mild quadriceps weakness, and stability on weight-
bearing.  

In March 1987, the appellant sustained a hyperextension and 
"rotatory" injury to the left knee getting off a moving 
railroad car, and underwent surgery to repair a torn 
posterior capsule and torn posterior cruciate, anterior 
cruciate, and lateral collateral ligaments.  Monthly medical 
evaluations following the surgery reported progressive 
improvement, to the point that there was full range of motion 
in the knee without swelling by December 1987, although there 
was a problem with instability.  The surgeon removed staples 
from the knee in January 1988.  

On February 1988 VA examination, the appellant complained of 
left knee pain and an inability to walk alone for any 
distance.  He wore a hinged knee brace and walked with a very 
pronounced limp favoring the left leg while using a cane.  
The left knee had intact medial and lateral collateral 
ligaments, 7 degree hyperextension, maximum flexion of 105 
degrees, and slight erythema.  On October 1993 VA examination 
the diagnosis was anterior cruciate deficient left knee with 
evidence of bicompartmental degenerative joint disease.  On 
November 1999 VA examination, the appellant complained of 
left knee pain, weakness, instability, and limitation of 
motion, with one week locking and swelling.  Active and 
passive range of motion testing revealed extension and 
flexion to 0 and 105 degrees, respectively, with pain causing 
an additional loss of 5 degrees over the loss that was 
objectively evidenced through the range of motion studies.  
There were moderate lateral collateral ligament instability, 
less than 5 mm. of posterior cruciate ligament laxity, and 
medial/lateral joint-line tenderness, with a stable patella 
and medial collateral ligament, no effusion, and a negative 
grind test.  A left knee X-ray revealed significant 
degenerative changes and joint space narrowing.  The 
diagnosis was status post left knee construction with 
residual weakness, moderate instability, and mild 
degenerative joint disease.  

Impairment of a knee involving recurrent subluxation or 
lateral instability is assigned a 30 percent rating when 
severe, a 20 percent rating when moderate, and a 10 percent 
rating when slight.  38 C.F.R. § 4.71a, Code 5257.  

The current 30 percent rating is the maximum schedular rating 
for instability or subluxation of a knee under Code 5257.  As 
was previously noted, arthritis of the knee is separately 
rated, and that rating is not for consideration herein.  The 
Board considered whether the left knee disorder presents such 
an exceptional or unusual disability picture so as to warrant 
referral for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  Inasmuch as he has fair range of 
motion in the left knee, and the knee has not required 
frequent periods of hospitalization nor caused marked 
interference with employment, such referral is not warranted.  
While the appellant complains of left knee pain and weakness, 
it is not shown that such pain and weakness has resulted in 
functional impairment in excess of that contemplated in the 
30 percent rating already assigned. Hence, a higher rating 
for residuals of a left knee SFW on the basis of functional 
impairment is not warranted.  


ORDER

Increased ratings for a right shoulder disorder and residuals 
of a left knee SFW are denied.  

A 30 percent rating for a left shoulder disorder is granted, 
subject to the regulations governing the payment of VA 
monetary awards.  


		
	GEORGE R. SENYK
                                                   Veterans 
Law Judge 
	Board of Veterans' Appeals

 


